         Case 3:18-cv-06917-WHO Document 15 Filed 03/29/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                    450 Golden Gate Avenue
                                    San Francisco, CA 94102
                                    ___________________
                                      www.cand.uscourts.gov

Susan Y. Soong                                                                General Court Number
Clerk of Court                                                                        415-522-2000

                                        March 29, 2019



Alameda Superior Court
1225 Fallon Street
Oakland, CA 94612

RE: Jadeada Garlipp, et al. v. Robert Bennett
       18-cv-06917-WHO

Your Case Number: RG18926223

Dear Clerk,

       Pursuant to an order remanding the above captioned case to your court, transmitted
herewith are:
           ☒ Certified original and one copy of this letter
           ☒ Certified copy of docket entries
           ☒ Certified copy of Remand Order (Minutes)
           ☐ Other
       Please acknowledge receipt of the above documents on the attached copy of this letter.

                                                              Sincerely,

                                                              Susan Y. Soong, Clerk


                                                              _________________________
                                                              by: Alfred Amistoso
                                                              Case Systems Administrator
                                                              415 522-2006
